DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, regarding the double patenting rejection filed 11/20/2020, have been fully considered but they are not persuasive.  Examiner notes, the intention to abandon, as described in applicant response.  Currently the status of the identified co-pending application is not abandoned.  Hence the double patenting rejection is reiterated.
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant Application (16791755)
16229592
Claim 1: A medical endoscope, comprising: a substrate provided with a conductor pattern; an image capturing device provided on the substrate and electrically connected to the conductor pattern; at least a LED bare die directly attached to the substrate and electrically connected to the conductor pattern by conductive members; and at least to a region of the substrate to embed the LED bare die, the conductive members and a part of the conductor pattern.


Claim 5: A method of mounting a LED bare die onto a substrate of a medical endoscope, comprising the steps of: A. attaching a LED bare die on a predetermined position of a substrate; B. electrically connecting the LED bare die to a conductor pattern of the substrate by a plurality of conductive members; C. coating a sealing member onto the substrate and embedding the LED bare die and the conductive members therein; and D. curing the sealing member.
	



Claim 1-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of copending Application No. 16229592 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate a region of the substrate.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brukilacchio (US20110001431) (hereinafter Brukilacchio).
Regarding claim 1, Brukilacchio discloses a medical endoscope, comprising:
a substrate provided with a conductor pattern [Figs. 1-10, ABS, 0009-0011, 0054-0060; substrate and conductor pattern as a part of LED engine system for use in endoscopic systems].
an image capturing device provided on the substrate and electrically connected to the conductor pattern [Figs. 1-10, ABS, 0009-0011, 0054-0060; substrate and conductor pattern as a part of LED engine system for use in endoscopic systems including photosensors].
at least a LED bare die directly attached to the substrate and electrically connected to the conductor pattern by conductive members [Figs. 1-10, ABS, 0009-0011, 0054-0060; substrate and conductor pattern as a part of LED engine system electronically connecting conductive pattern along with adhesive].
at least a sealing member provided to a region of the substrate to embed the LED bare die, the conductive members and a part of the conductor pattern [Figs. 1-10, ABS, 0009-0011, 0054-0060; substrate and conductor pattern as a part of LED engine system electronically connecting conductive pattern along with adhesive].
Regarding claim 2, Brukilacchio discloses wherein a glue is provided between the LED bare die and the substrate to attach the LED bare die to the substrate [Figs. 1-10, ABS, 0009-0011, 0054-0060; substrate and conductor pattern as a part of LED engine system electronically connecting conductive pattern along with adhesive].
Regarding claim 3, Brukilacchio discloses wherein the conductor pattern of the substrate has a plurality of bonding pads, to which ends of the conductive member are connected [Figs. 1-10, ABS, 0009-0011, 0054-0060; substrate and conductor pattern as a part of LED engine system electronically connecting conductive pattern along with adhesive].
Regarding claim 4, Brukilacchio discloses wherein a plurality of the sealing members are formed on the substrate, one part of the sealing members are transparent and the other part of the sealing members have a predetermined color [Figs. 1-10, ABS, 0009-0011, 0054-0060; substrate and conductor pattern as a part of LED engine system electronically connecting conductive pattern along with adhesive].
Regarding claim 5, Brukilacchio discloses wherein a plurality of LED bare dies directly attached to the substrate, one part of the LED bare dies used for generating an invisible light, the other part of the LED bare dies used for generating a visible light [0011, 0056; IR and UV lights amongst a variety of lighting options generated].
Regarding claim 6, Brukilacchio discloses a method of mounting a LED bare die onto a substrate of a medical endoscope, comprising the steps of:
A. attaching a plurality of LED bare dies on a predetermined position of a substrate [Figs. 1-10, ABS, 0009-0011, 0054-0060; substrate and conductor pattern as a part of LED engine system for use in endoscopic systems].
[Figs. 1-10, ABS, 0009-0011, 0054-0060, 0068; substrate and conductor pattern as a part of LED engine system for use in endoscopic systems].
C. coating a sealing member onto a region of the substrate and embedding the LED bare dies, the conductive members therein and a part of the conductor pattern [Figs. 1-10, ABS, 0009-0011, 0054-0060, 0068; substrate and conductor pattern as a part of LED engine system for use in endoscopic systems including photosensors].
D. curing the sealing member [Figs. 1-10, ABS, 0002, 0009-0011, 0054-0060, 0068; substrate and conductor pattern as a part of LED engine system electronically connecting conductive pattern along with adhesive].
Regarding claim 7, Brukilacchio discloses further comprising cleaning the substrate and eliminating static electricity of the substrate before the step A [Figs. 1-10, ABS, 0009-0011, 0054-0060, 0068; substrate and conductor pattern as a part of LED engine system electronically connecting conductive pattern along with adhesive].
Regarding claim 8, Brukilacchio discloses providing a glue on the predetermined position of the substrate; 6pressing the LED bare die onto the glue; and curing the glue [Figs. 1-10, ABS, 0009-0011, 0054-0060, 0068; substrate and conductor pattern as a part of LED engine system electronically connecting conductive pattern along with adhesive].
Regarding claim 9, Brukilacchio discloses testing an electrical connection between the LED bare die and the conductor pattern of the substrate after the step B [Figs. 1-10, ABS, 0009-0011, 0054-0060, 0068; substrate and conductor pattern as a part of LED engine system electronically connecting conductive pattern along with adhesive].
Regarding claim 10, Brukilacchio discloses wherein the conductor pattern of the substrate has a plurality of bonding pads, the conductive members have ends connected to the bonding pads in the step B, and the sealing member embeds at least a portion of each of the bonding pads in the step C [Figs. 1-10, ABS, 0009-0011, 0054-0060, 0068; substrate and conductor pattern as a part of LED engine system electronically connecting conductive pattern along with adhesive].
Regarding claim 11, Brukilacchio discloses further comprising testing an electrical connection between the LED bare die and the conductor pattern of the substrate after the step D [Figs. 1-10, ABS, 0009-0011, 0054-0060, 0068; substrate and conductor pattern as a part of LED engine system electronically connecting conductive pattern along with adhesive].
Regarding claim 12, Brukilacchio discloses wherein a plurality of the sealing members are formed on the substrate to encapsulate a plurality of the LED bare dies respectively, one part of the sealing members are transparent and the other part of the sealing members have a predetermined color [Figs. 1-10, ABS, 0009-0011, 0054-0060, 0068; substrate and conductor pattern as a part of LED engine system with a variety of color/lighting options, electronically connecting along with adhesive].
Regarding claim 13, Brukilacchio discloses disclose wherein one part of the LED bare dies used for generating an invisible light, the other part of the LED bare dies used for generating a visible light [Figs. 1-10, ABS, 0009-0011, 0054-0060, 0068; substrate and conductor pattern as a part of LED engine system with a variety of color/lighting options, electronically connecting along with adhesive].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439.  The examiner can normally be reached on Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TALHA M NAWAZ/Primary Examiner, Art Unit 2483